Citation Nr: 1612081	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left and right knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that rating decision, the RO denied entitlement to service connection for a low back disorder.  Due to the Veteran's place of residence, the RO in Seattle, Washington performed the most recent development regarding this claim.

The Veteran's Notice of Disagreement with that decision was received at the RO in October 2007.  The RO issued a Statement of the Case (SOC) in November 2008.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in November 2008.  

In February 2012, September 2014, and August 2015, the Board remanded the case for further development by the RO.  The case has been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's low back disability is more likely than not related to his service-connected left and right knee disabilities. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for a low back disability secondary to the Veteran's service-connected left and right knee disabilities have been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Here, the Veteran was sent a comprehensive letter in May 2006, which was sent prior to the October 2006 rating decision on appeal.  Any defect in the notice is deemed not prejudicial as the Veteran was given proper notice pursuant to subsequent claims in January 2009. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded multiple VA examinations, including one in October 2015.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

The Veteran seeks service connection for a low back disability.  He asserts that he injured his back during service while lifting heavy objects and also that his service-connected knee disabilities aggravated this condition by causing him to lift the heavy objects using incorrect form triggering his back problems.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's entrance examine is negative for evidence of a back disability.  However, the rest of the Veteran's Service Treatment Records (STRs) are also negative for evidence of a back disability.  The STRs do reflect evidence of knee pain from April 1971.  The Veteran's personnel records indicate that he worked with Pershing missile systems. 

The Veteran's post service treatment records show evidence of a low back disability.  For instance, in September 2005, the treatment records indicate the Veteran was given a provisional diagnosis of osteoarthritis, lumbar spine.  In June of 2005, the Veteran told his doctors that he had continuing back pain and denied being totally well for even a three month period since service.  Treatment notes from October 2013 reflect intermittent low back pain for 30 years and a request by the Veteran for a brace.  The Veteran returned with complaints of increased back pain in May 2014 due to carrying loads.  However, treatment notes from August 2008 fail to indicate a back injury as part of the Veteran's medical history.  

VA scheduled the Veteran for numerous examinations, but only two of those examinations can be considered adequate.  The Veteran was examined in August 2006, but the VA examiner failed to adequately explain his opinion on the Veteran's direct service connection claim and or adequately address the Veteran's aggravation argument.  The Veteran was examiner by the VA again in March 2012, and again, the examination was inadequate.  The March 2012 VA examiner was asked to address the Veteran's lumbar spine degenerative arthritis, his degenerative disc disease, and his spondylolisthesis.  The March 2012 VA examination was inadequate because the VA examiner only addressed the Veteran's lumbar spine degenerative arthritis.  

VA scheduled the Veteran for an examination in November 2014, but this VA examiner's report was partially inadequate as well.  In an August 2015 remand, the Board found the November 2014 VA examiner's opinion on aggravation to be adequate.  The November 2014 VA examiner opined that the Veteran's back issues were not aggravated by his service connected knee disabilities.  As for the November 2014 VA examiner's opinion on direct service connection, the Board found this opinion to be inadequate.  The VA examiner stated that the Veteran did not have back problems until after a motor vehicle accident in the 1980's, but the Veteran claimed back pain within one year of service and he reported continuous pain since 1978.  Because the November 2014 VA examiner failed to address this evidence, that report is inadequate.  

VA scheduled the Veteran for yet another examination in October 2015.  The Board finds this examination is adequate.  The October 2015 VA examiner diagnosed the Veteran with degenerative arthritis of the spine, acknowledged the Veteran's report of back pain from at least the 1980's, and conducted an in-person examination of the Veteran.  Based on a review of the claims file, the October 2015 VA examiner concluded that Veteran's back issues are less likely than not incurred in or caused by in-service events.  The October 2015 VA examiner opined that an opinion that the Veteran's degenerative disc disease was caused solely by service would be speculation.  However, the VA examiner went on to conclude that the Veteran's service related activities probably accelerated the natural progression of his degenerative disc disease.  

The Veteran and his representative have submitted statements about the etiology of his low back disability.  In his initial claim in March 2006, the Veteran explained that he injured his back when compensating for his service-connected knee injuries.  In his Form 9, the Veteran stated that he was required to do heavy lifting, he did not receive treatment for his sore back because he was expected to "tough it out," and his condition worsened due to improper lifting techniques caused by the pain in his knees.  The Veteran's representative submitted a brief that highlighted the Veteran's duties lifting heavy objects in service and the Veteran's service-connected knee disabilities causing extra strain on his lifting techniques. 

The evidence in the record for and against the Veteran's claim of service connection for a low back disability is at least in equipoise, so the benefit-of-the-doubt rule applies and service connection for a back disability is warranted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no evidence that the Veteran's low back disability predates service and his entrance examination is negative for evidence of a low back disability.  The STRs are negative for further complaints of back pain.   But the Veteran provided a credible explanation for this absence, as he stated that he was expected to "tough it out."  The STRs do reflect complaints of knee pain in service, which supports the Veteran's contentions that knee pain caused him injure his back through improper lifting technique.  Further, his personnel records indicate he worked with Pershing missiles, which supports his claim that he had to lift heavy objects.  The Board finds the Veteran's statements are consistent with the records of his service, and are therefore credible.  See 38 U.S.C.A. § 1154(b).  Thus, there is evidence of an in-service event or injury.

The treatment notes include evidence of a current low back disability.  The reports of the VA examiners confirm the existence of low back disability, alternatively referred to as low back pain, a lumbar spine condition, and degenerative arthritis of the spine.  Thus, there is evidence the Veteran has a current disability. 

The record contains two conflicting adequate VA examiner opinions on whether a nexus exists between the Veteran's current disability and his service.  The November 2014 concluded that the Veteran's low back disability was not aggravated by his service-connected knee disabilities.  The October 2015 VA examiner concluded that the Veteran's service related activities probably accelerated the natural progression of his degenerative disc disease.  This opinion indicates it is more likely as not that the Veteran's low back disability was aggravated by his service.  Both the November 2014 and October 2015 VA examinations were conducted by physician's assistants who reviewed the entire record.  However, the November 2014 VA examiner did not examine the Veteran in person.  While the November 2014 VA examiner did provide a more thorough rationale for her opinion, she also appears to have ignored the Veteran's reports of back pain before his motor vehicle accident in the 1980s.  

Given the conflicting opinions as to whether a nexus exists between the Veteran's current low back disability and his service-connected knee disabilities, the Board concludes that the evidence is in relative equipoise.  Since the evidence in this case is so evenly balanced, the benefit-of- the-doubt rule applies as required by law and VA regulations. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's low back disability is related to his left and right knee disabilities. 38 C.F.R. § 3.310. 


ORDER

Service connection for a low back disability as secondary to the Veteran's service connected left and right knee disabilities is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


